FILED
                              NOT FOR PUBLICATION                            SEP 30 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SIKNABER PAWAL, a.k.a. Sikander                   No. 08-71537
Singh,
                                                  Agency No. A078-258-049
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Siknaber Pawal, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir.

2008), and we deny the petition for review.

      The BIA did not abuse its discretion by denying Pawal’s third motion to

reopen as untimely and numerically barred where it was filed over four years after

the BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and Pawal failed to establish

changed circumstances in India to qualify him for the regulatory exception to the

time and numerical limitations, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Malty v.

Ashcroft, 381 F.3d 942, 945-46 (9th Cir. 2004).

      Pawal’s contentions that the BIA failed to properly consider the evidence

and impermissibly deemed the affidavits he submitted not credible are belied by

the record.

      PETITION FOR REVIEW DENIED.




                                          2